DETAILED ACTION
Claim 1 is pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has not yet filed any Information Disclosure Statements. As such, No Information Disclosure Statements have been considered.

Drawings
The drawing submitted on 4/7/2022 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claim1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claim 1 is directed towards a method.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “inputting a number of current students who performed a prepared status,” “dividing the number of current students by a total number of current students to generate a current year data,” “subtracting a prior year data from the current year data to generate a difference,” “sorting the difference in a first category,” “sorting the current year data in a second category,” and “determining the performance level based on the first category and the second category.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims do not recite any additional elements. Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0058]-[0060]). Additionally, the claims do not recite any additional elements.
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2020/0357296 to Sharma (hereafter referred to as Sharma).
As per claim 1, Sharma teaches: 
A method for determining a performance level of college readiness, the method comprising: (Paragraph Number [0058] teaches automatic individual learning plans for the learners. The individual learning plans are provided based on performance indicators, content profiles, evaluation profiles and learning outcome profiles of each learner. Further, the IA modifies the learning plans based on learner's performance and content profiles. This improves its knowledge of recommendations).
inputting a number of current students who performed a prepared status (Paragraph Number [0599] teaches the status count for particular task by grouping the student of same outcome status for particular outcome. For example, a task is posted with 1 objective and this task is for 10 students. So, for 5 student's outcome status is ‘Met’, for 3 students it is ‘Partially Met’ and for 2 students it is ‘Not Met’. So, in this parameter, it will show status count for this objective in case of ‘Met’ as 5, in case of ‘Partially Met’ as 3 and in case of ‘Not Met’ as 2).
dividing the number of current students by a total number of current students to generate a current year data (Paragraph Number [0610] teaches W3 is sum total the assessment weightages where learning outcome is not met. After calculating the overall status of learning outcome, it will show the status percentage for particular outcome under particular standard by grouping the student of same outcome status for particular outcome. Following formula will be used to calculate status percentage: (Number of student with particular outcome status)/(Total number of student)×100).
subtracting a prior year data from the current year data to generate a difference. (Paragraph Number [1017] teaches previous lessons are archived and a new a modified lesson based on a learning level is created. For example, a lesson of learning level 1 is updated to lesson learning level 2. The data of lesson first learning level are archived. The student has to reinitiate the lesson exam. In such scenario, before the lesson exam is reinitiated, the IEMS 116 archives the learner data for current lesson mastery level. The IEMS 116 will archive the lesson of student in history table with current lesson mastery level. Once the lesson of student is archived, objectives selected in last lesson run archived in history table with current lesson mastery level. Then the content selected in last lesson run are archived in history table with current lesson mastery level. The IEMS 116 also archives the objective status and competency score of students for current lesson mastery level. It will archive objective status and competency score tables data. The procedures for archiving the user data after failed lesson exam is explained next with reference to FIGS. 23A and 23B. Paragraph Number [0074] teaches the session can be a year, a semester, a trimester or a quarter. Paragraph Number [0318] teaches the admin 302c creates the academic session of the organization and associates it with the terms of the virtual organization. This process is repeated for each year when academic year ends. Paragraph Number [1192] teaches the competency scores of the learners are calculated for each learning course of the one or more learning courses. The calculated competency scores are compared with pre-defined scores of the one or more learning courses. An overall learning outcome status of the learners are generated).
sorting the difference in a first category (Paragraph Number [0620] teaches C1 is Total ‘Met’ Count, which means total learning outcomes of the standard for student where they meet the excellence. (See also Paragraph Numbers [0536]-[0545])).
sorting the current year data in a second category (Paragraph Number [0621] teaches C2 is Total ‘Partially Met’ Count, which means total learning outcomes of the standard for student where they meet the average. (See also Paragraph Numbers [0536]-[0545])).
determining the performance level based on the first category and the second category (Paragraph Numbers [0619]-[0622] teach S is student Standard competency score. C1 is Total ‘Met’ Count, which means total learning outcomes of the standard for student where they meet the excellence. C2 is Total ‘Partially Met’ Count, which means total learning outcomes of the standard for student where they meet the average. C is Total learning outcomes count, which includes all standards all learning outcomes count including ‘Met’, ‘Partially Met’ and ‘Not Met’ for student. (See also Paragraph Numbers [0536]-[0545])).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624